UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7636


MICHAEL L. GREEN, JR.,

                Petitioner – Appellant,

          v.

STATE OF NORTH CAROLINA; DARLENE DREW, Warden,

                Respondents – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-hc-02085-BO)


Submitted:   March 16, 2010                 Decided:   March 22, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael L. Green, Jr., Appellant Pro Se. Clarence Joe DelForge,
III, Assistant Attorney General, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael L. Green, Jr. seeks to appeal the district

court’s    order      denying      relief      on    his    28    U.S.C.      § 2254     (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate         of   appealability.            28    U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent      “a       substantial       showing         of    the    denial      of     a

constitutional        right.”           28    U.S.C.       § 2253(c)(2)          (2006).         A

prisoner       satisfies         this        standard       by        demonstrating          that

reasonable      jurists         would     find      that    any       assessment        of     the

constitutional        claims      by    the    district      court       is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We have

independently reviewed the record and conclude that Green has

not     made    the    requisite        showing.           Accordingly,          we     deny    a

certificate of appealability, deny leave to proceed in forma

pauperis,      and    dismiss       the      appeal.         We       dispense    with       oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                      DISMISSED



                                               2